 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7    SILHOUETTE GOMEZ,                                 No. 1:18-CV-0881-GSA
 8                       Plaintiff,
                                                        ORDER FOR TWO-DAY FURTHER
 9           v.                                         EXTENSION TO FILE PLAINTIFF’S
                                                        OPENING BRIEF
10    NANCY A. BERRYHILL,
      ACTING COMMISSIONER OF
11    SOCIAL SECURITY,
12                       Defendant.
13

14          Plaintiff moves, through the undersigned counsel, for a two-day further extension of time
15   within which to file the Opening Brief in the above-referenced matter due to family
16   circumstances. This is Plaintiff’s third request for an extension. Plaintiff’s counsel has conferred
17   with Defendant’s counsel, who does not object to the additional extension.
18
            Good cause having been shown, it is hereby ORDERED that Plaintiff shall be granted a
19
     further extension of two days to file her Opening Brief. The Opening Brief shall now be filed on
20
     or before May 1, 2019 and all corresponding deadlines are modified accordingly.
21

22

23   IT IS SO ORDERED.

24      Dated:     April 30, 2019                             /s/ Gary S. Austin
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28


     MOTION AND [PROPOSED] ORDER FOR ONE-DAY EXTENSION TO FILE PLAINTIFF’S OPENING BRIEF
